McMurray, Presiding Judge.
Following a jury trial, defendant was convicted of driving under the influence of alcohol and acquitted of reckless driving. He appeals. Held:
1. The evidence was more than sufficient to enable any rational trier of fact to find defendant guilty of driving under the influence of alcohol beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Questions regarding the arresting officer’s credibility and the credibility of witnesses who testified *82on defendant’s behalf were properly left to the jury.
Decided June 19, 1991.
Jeffrey R. Sliz, for appellant.
Gerald N. Blaney, Jr., Solicitor, for appellee.
2. In light of the fact that defendant was acquitted of reckless driving, he cannot complain that the trial court erred in failing to direct a verdict of acquittal with regard to the reckless driving charge. “Harm as well as error must be shown affirmatively by the record to authorize a reversal. Chenault v. State, 234 Ga. 216 (215 SE2d 223) (1975). [Defendant’s] contention that the submission of the issue of [reckless driving] to the jury caused it to reach a compromise verdict on the . [driving under the influence of alcohol] charge is mere speculation and conjecture unsupported by the record.” Hazelrig v. State, 171 Ga. App. 942, 943 (1) (321 SE2d 437).

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.